Title: From John Adams to John Quincy Adams, 18 March 1815
From: Adams, John
To: Adams, John Quincy



My great and good Son
Quincy March 18th 1815

If Parson Nelson could call that Composition of Alexander, Petrarch and Werter, The Admiral, “Great and good, Surely it may be excusable in me, to make free with the Same Epithets. But away with Badinage.
Be it known to you that I am in Correspondence, with your Rival; your victorious Rival; and what is more marvelous, a friendly correspondence.
One of his Letters is inclosed, copied by your Neice Miss Susan, who is good and ingenious, and if I live a few years longer, for what I know, I may, I may call great. She deserves a Kiss for this Copy, which I hope you will give her, when you return.
Now for Something Serious. You must be a more punctillious Phylosopher than I fear you are. You must not Suffer to escape You, the most distant hint or Allusion to the National debt of Great Britain, You must not Squint at the Naval Superiority of G.B. to all the Maritime World. You must not betray the least Consciousness of the Splendid Victories of your Country by Sea by Lake or by Land. You must treat all Mr Bulls prejudices will great delicacy: and that in all Companies. Hackney and Birmingham, Cambden and Richmond, Fox and Burke had them as rank as Edinborough Mansfield and North.
I must be candid, and explicit with you, my dear Son. I know the Candour and Integrity of your Soul, cannot deny or refuse to Great Britain any of her Just Rights; nor can it yield one Particle of the Rights and Liberties of your Country.
Such are the Collisions of Interests, Passions, Prejudices and Caprices between the two Nations, that I am apprehensive, you will loose in England as I did, all the Popularity you have acquired by Such hazards, Such Labours, Such Services!
If this Should happen, I advise you to retire to Quincy as I have done; the World forgetting, by the World forgott. dedicate the rest of your the days to your Children, to Litterature to Science, and let the Dogs bark as they will. I assure you in the Sincerity of a Father, the last fourteen years have been the happiest of my Life.
Pray! Is our Independence given Up? Are We Still Subjects of G.B. and his Prince Regent? According to the English Doctrine, the Treaty of 1783 was annulled by the War. Our Independence was a grant. Therefore now void. Our Coast Fisheries in the Gulph of  St Laurence, Streights of Bell Isle, Bay of Fundy, Newfoundland, Labradore Coast, Nova Scotia were a gracious Grant ere mero motie et Speciali gratiâ; from Superabundant Benevolence, Complaisance and Curtesy; nay perhaps from maternal Tenderness Affection and Partiality.
I Say on the contrary, The United States had been for seven or Eight Years, then were in 1782 and of right ought to be, free, Sovereign and independent States, and We only demanded an explicit Acknowlegement of it from the King of G.B. to stop forever the Mouths of his captious chicaning Subjects. I Say also the Right of Fishing on all the Shores as however near to low or high Water mark, ever had been, then was, and of right ought to be, our indisputable Right as clear, certain, and unlimited, as that of any Inhabitant of Nova Scotia, Canada Cape Breton, or of England Scotland or Ireland. This Right We asserted and demanded as a sine qua non; as an Ultimatum, and We demanded an explicit Acknowledgment of it from the King of Great Britain under Oath, and that again to stop forever the mouths of his metaphysical and jesuitical Subjects. We Solicited no Gift Grant or Indulgence from him. We claimed only from God, our New England Ancestors and our own Swords.
I Shall write you incessantly. Probably ISshall the same things over and over. Answer me, briefly at least, as punctually and promptly as you can. We are all well
A.